Murphy, P. J. (dissenting).
Police Officer Anderson testified, *75without any objection from defense counsel, that he had removed $1,111 in cash from defendant’s pocket. In his summation, the prosecutor rhetorically asked what the defendant, a grocery clerk, would be doing with that sum of money in his pocket. The prosecutor did not specifically comment upon the alleged relationship between the cash and the crime of criminal possession of a controlled substance in the third degree (Penal Law, § 220.16, subd 1). He left it for the jury to make that determination. Again, defense counsel failed to object.
In the charge, the trial court merely reiterated the prosecutor’s contention that the cash was one indication of defendant’s "intent to sell” under subdivision 1 of section 220.16 of the Penal Law. Without any cautionary instruction, the jury was permitted to draw whatever inference it wished as to the source of the cash and its connection with defendant’s "intent to sell”. No exception was taken to this portion of the charge.
The overriding question presented is whether Anderson’s testimony as to the cash should have been admitted in evidence and considered by the jury in reaching their verdict. Evidence is relevant if it is legally probative of some matter to be proved (People v Galletti, 55 AD2d 154, 156). The cash found in the defendant’s pocket is not relevant to the issue of "intent to sell” or any other issue raised upon appeal (People v Lizzarra, 70 AD2d 572).
There is no proof nor even a suggestion in this record that the defendant received any cash for his involvement in the subject transaction. Thus, it is clear that the prosecution introduced evidence of the cash in the hope that the jury would conclude that it represented the proceeds of prior drug sales made by the defendant. Therefore, the admission of this proof impermissibly allowed the jury to speculate on the defendant’s involvement in uncharged crimes and to find him guilty in this case on the basis of those uncharged crimes (People v Jones, 62 AD2d 356). Absent other proof as to the defendant’s prior criminal activity in the sale of narcotics, his possession of cash was a lawful act that did not signal criminal intent.
As was mentioned above, defense counsel did not take any objection or exception to this matter. Nonetheless, this pervasive error was so prejudicial that the judgment of conviction should be reversed in the interest of justice (CPL 470.15, subd 6, par [a]; cf. People v Walker, 59 AD2d 666). The jury was presented with conflicting testimony as to whether or not the *76defendant had physical possession of the cocaine. Hence, even though the jury chose to believe Officer Anderson’s testimony rather than that of the defendant, the evidence against the defendant was not "overwhelming” in any sense of the word (People v Crimmins, 36 NY2d 230, 241). Moreover, in deciding whose testimony to credit, the jury may have been unduly swayed by the impermissible references to the cash found in the defendant’s pocket (People v Sossa, 70 AD2d 814).
Accordingly, the judgment, Supreme Court, New York County (Denzer, J.), rendered May 25, 1978, convicting the defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees, should be reversed, on the law and as a matter of discretion in the interest of justice, and the matter should be remanded for a new trial on both counts.
Lynch, J., concurs with Lupiano, J.; Kupferman, J., concurs in result; Sandler, J., concurs in opinion; Murphy, P. J., dissents in opinion.
Judgment, Supreme Court, New York County, rendered on May 25, 1978, affirmed.